DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16, 19 and 25-27 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on January 28, 2021, October 15, 2020, June 9, 2020 and November 4, 2019 is being considered by the examiner.
4.	Figure 2A of the application is directed to the claimed invention.

    PNG
    media_image1.png
    355
    464
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1-4, 8-12, 16, 19 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (US 2020/0059810 A1).
	Regarding claims 1, 9 and 19, Harada et al. discloses a user equipment (UE) and a method for determining timing of a synchronization signal block (SS block), comprising:
	receiving, by a user equipment (UE), timing information of the SS block sent by a network equipment (“A terminal is disclosed including a receiver that receives a synchronization signal block including a synchronization signal”, See Abstract); and
	determining, by the UE, timing of the SS block according to the timing information of the SS block ([0051]: “the timing at which an SS block is detected in another cell may be specified based on a certain timing in the serving cell.”)

Regarding claims 2, 10 and 25, Harada et al. discloses the method according to claim 1, wherein the timing information of the SS block comprises at least one of:
a configuration mode of the SS block;
an index of the SS block (the index of the SS block);
a time domain position of the SS block comprised in a synchronization signal burst set (SS burst set); and
a distance between two neighboring SS blocks in time-domain.


discloses ([0005]: ‘Also, after the cell search, the UE receives the master information block (MIB (Master Information Block)), which is transmitted in a broadcast channel (PBCH Physical Broadcast Channel)), system information blocks (SIBs)), which are transmitted in a shared data channel (PDSCH (Physical Downlink Shared Channel)), and/or others, and acquires configuration information (which may be referred to as (broadcast information,” “system information,” etc.) that is for communicating with the network.”)

7.	Claims 1-4, 8-12, 16, 19, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by 3GPP TSG RAN WG1 Meeting #87 Reno, USA, November 14, 18, 2016, refer as D1: R1-1611261.
Regarding claims 1, 9 and 19, D1 discloses (section 2.2): to address the frame timing ambiguity in new radio, a new radio, a UE detects a synchronization information block (SS block) and identifies a symbol index and a subframe index therein, and the symbol/subframe index information can be transmitted to the UE directly or indirectly.  To trade off between UE’s detection complexity and the performance gain for PBCH combination, the subframe index is indicated by means of the PBCH, the symbol index in the subframe is indicated by means of other synchronization signals or certain implicit indication methods, as shown in figure 4, the subframe indexes S1, S2 of the subframe 

Regarding claims 2, 10 and 25, D1 discloses the method according to claim 1, wherein the timing information of the SS block comprises at least one of:
a configuration mode of the SS block;
an index of the SS block (the index of the SS block);
a time domain position of the SS block comprised in a synchronization signal burst set (SS burst set) (the time domain position of the SS block in the synchronization signal transmission set to which the SS block belongs, the features of the remaining parallel solutions are customary means.); and
a distance between two neighboring SS blocks in time-domain.

Regarding claims 8, 16, 26-27, D1 discloses the method according to claim 1, wherein the timing information of the SS block is provided by the network equipment in a physical broadcast channel (PBCH) and/or minimal system information (minimal SI).  
D1 discloses “timing information concerning the SS block is provided by the network device in a PBCH”.

8.	Claim(s) 1-4, 8-12, 16, 19 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0053727 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1, 9 and 19, Zhang et al. discloses a user equipment (UE) and a method for determining timing of a synchronization signal block (SS block), comprising:
	receiving, by a user equipment (UE), timing information of the SS block sent by a network equipment; and
	determining, by the UE, timing of the SS block according to the timing information of the SS block. (Figure 13).

    PNG
    media_image2.png
    534
    936
    media_image2.png
    Greyscale

	Regarding claim 9, Zhang et al. discloses a method for determining timing of a synchronization signal block (SS block), comprising:
	transmitting timing information of the SS block by a network equipment to a user equipment (UE), the timing information of the SS block being used by the UE to determine timing of the SS block.

    PNG
    media_image3.png
    451
    912
    media_image3.png
    Greyscale

Regarding claims 2, 10 and 25, Zhang et al. further discloses the method according to claim 1, wherein the timing information of the SS block comprises at least one of:

an index of the SS block;
a time domain position of the SS block comprised in a synchronization signal burst set (SS burst set) (“wherein the time domain position indication information is used for indicating an offset of a position of a time domain resource of each SS block in M SS blocks relative to a predetermined position”); and
a distance between two neighboring SS blocks in time-domain.

Regarding claims 3-4, 11-12 and 26-27, Zhang et al. discloses the method according to claim 2, wherein the configuration mode of the SS block is predetermined.  (“a synchronization signal (SS) block group relative to a predetermined position,”, see S110 in figure 11).

Regarding claims 8, 16, Zhang et al. discloses the method according to claim 1, wherein the timing information of the SS block is provided by the network equipment in a physical broadcast channel (PBCH) and/or minimal system information (minimal SI).  ([0066] “a Physical Broadcast Channel (PBCH)”.

Allowable Subject Matter
9.	Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412